Case 2:19-cv-08276-GW-PLA Document 67 Filed 08/31/21 Page 1 of 2 Page ID #:209


                                                                         JS-6
  1   Katherine A. Sandoval, Esq. SBN 303656
      ksandoval@mwl-law.com
  2   MATTHIESEN, WICKERT & LEHRER, S.C.
  3   1851 East Frist Street, Suite 1150
      Santa Ana, CA 92705
  4   Phone: (800) 637-9176
      Fax: (262) 673-3766
  5
  6   Attorneys for Plaintiff
       ATLANTIC SPECIALTY INSURANCE COMPANY,
  7    as subrogee of Shiprock Enterprises, Inc.
  8
  9
 10                             UNITED STATES DISTRICT COURT

 11                        CENTRAL DISTRICT OF CALIFORNIA
 12    ATLANTIC SPECIALTY INSURANCE              Case No. CV 19-8276-GW-PLAx
 13    COMPANY, as subrogee of Shiprock
                                                 ORDER FOR DISMISSAL WITH
       Enterprises, Inc.,                        PREJUDICE OF ENTIRE ACTION
 14
                   Plaintiff,                    (Assigned to U.S. District Judge George H.
 15                                              Wu)
 16          vs.
 17    COTTRELL, INC., a Georgia
 18    Corporation; EAST COAST TRUCK
       AND TRAILER SALES, INC., a
 19    Virginia Corporation; and PACCAR,
       INC. dba PETERBILT MOTORS
 20
       COMPANY, a Delaware Corporation,
 21
 22                                Defendants.
 23
 24
      ///
 25
      ///
 26
      ///
 27
      ///
 28
                    STIPULATION OF DISMISSAL WITH PREJUDICE OF ENTIRE ACTION
                                                 1
Case 2:19-cv-08276-GW-PLA Document 67 Filed 08/31/21 Page 2 of 2 Page ID #:210



  1
  2         IS HEREBY ORDERED that, pursuant to stipulation by and among the
  3   parties to this action, through their respective attorneys of record, the above-entitled
  4   action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure
  5   41(a), with each party to bear its own attorneys' fees and costs.
  6
  7   DATED: August 31, 2021            By:____________________________
                                             HON. GEORGE H. WU,
  8                                          UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                     STIPULATION OF DISMISSAL WITH PREJUDICE OF ENTIRE ACTION
                                                  2
